PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

GERT-WILLEM HARTMANS
2885 Sanford Ave SW
PMB 12013
Grandville, MI 49418


In re Application of 
Hartmans, Gert-Willem
Application No. 15/006,015
Filed: January 25, 2016
For: REVENUE MANAGEMENT WILLINGNESS TO PAY HIGHER FARES INDICATOR
:
: 	DECISION ON PETITION
: 	UNDER 37 CFR 1.181 TO
: 	DESIGNATE A NEW	
: 	GROUND OF REJECTION	
: 	
: 	 


This is a decision on the petition under 37 CFR 1.181, filed October 13, 2020, requesting that the rejection included in the Examiner’s Answer of August 18, 2020 be designated as a new ground of rejection. This petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is DENIED.


Background

On May 7, 2019, a final Office action was mailed.
On June 19, 2019, a response was filed under the After Final Consideration Pilot Program 2.0 (AFCP 2.0).
On July 5, 2019, an AFCP 2.0 Decision and accompanying Advisory Action was mailed.
On October 6, 2019, a Request for Continued Examiner (RCE) was filed.
On October 30, 2019, a non-final Office action was mailed.
On January 28, 2020, a response to the non-final Office action was filed. 
On April 8, 2020, a final Office action was mailed.
On June 2, 2020, a Notice of Appeal was filed.
On August 2, 2020, an Appeal Brief was filed.
On August 18, 2020, an Examiner’s Answer was mailed. 
On October 13, 2020, the instant petition was filed.


Applicable Regulations, Rules, and Statutes

MPEP 1207.03(III) states, in part:

“[…] It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond) [...]

MPEP 1207.03(a)(II) states, in part:

“There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103  does not constitute a new ground of rejection) […]”


Discussion and Analysis 

In the final Office action mailed on April 8, 2020, claims 22-23, 26-27, and 29 were rejected as being patent ineligible under 35 U.S.C. 101, and subsequently maintained as being patent ineligible under 35 U.S.C. 101 in the Examiner’s Answer mailed on August 18, 2020.

In Applicant’s Arguments from the June 19, 2019 response, filed under AFCP 2.0, the petitioner alleged that “[i]t would be clear to those skilled in the art that by storing the willingness to pay higher fares indicator provides an improvement in processing (increased speed of process completion/reduced power usage) of the computer based revenue management system when the data is used multiple times” (Applicant’s Arguments, at 5).

In the Advisory Action mailed on July 5, 2019, the examiner responded to the petitioner’s argument regarding alleged technological improvements. More specifically, the examiner rebuts “[…] The claims must provide a clear improvement to a technology or computer functionality and must provide a particular solution to a problem or a particular way to achieve a desired outcome as opposed to merely claiming the idea of a solution or outcome. The claims only recite including a combination of scores to define a willingness to pay and then using that willingness to pay in other applications […] the claims explicitly recite storing and do not mention any further detail of the type of storage methods or explain how the improvements are made to the speed and processing of a computer […]”



In the Examiner’s Answer of August 18, 2020, the examiner responded to the petitioner’s argument regarding alleged improvements to the performance of the computer based revenue management system. More specifically, the examiner rebuts “[…] Forecasting [is] considered certain methods of organizing human activity because it falls under commercial or legal interactions (sales activity). As stated on page 13 of the October 2019 Update of the PEG, an improvement in the judicial exception (e.g., a recited fundamental concept) is not an improvement in technology. Still further, Appellant’s specification made absolutely no reference to the faster processing or lower power consumption. Therefore, these alleged advantages are achieved by simply applying the improved judicial exception on a computer, which is merely using the computer as a tool and do integrate the abstract idea into a practical application.” (Examiner’s Answer, at 7).

On October 13, 2020, the petitioner filed the instant petition requesting that the rejection included in the Examiner’s Answer of August 18, 2020 be designated as a new ground of rejection. In the petition, the petitioner asserts, “Applicant reads this as a new ground of rejection, specifically with regards to the examiners reference to the specification. Applicant had entered the argument with regard to improvement in processing (increased speed of process completion/reduced power usage) in arguments entered Jun 19, 2019 […] The examiner has not previously addressed this.” (Petition, at 1). 

Based on a thorough review of the prosecution history described above, the petitioner’s arguments are not found to be persuasive. 

The petitioner originally presented the argument regarding the claims providing an improvement in processing (i.e., increased speed of process completion/reduced power usage) of the computer based revenue management system in Applicant’s Arguments, filed June 19, 2019 under AFCP 2.0. The examiner responded to this argument in the Advisory Action mailed on July 5, 2019. As noted above, the response read, in part: “The claims must provide a clear improvement to a technology or computer functionality and must provide a particular solution to a problem or a particular way to achieve a desired outcome as opposed to merely claiming the idea of a solution or outcome. The claims only recite including a combination of scores to define a willingness to pay and then using that willingness to pay in other applications.”

The petitioner did not rebut the examiner’s response in the Advisory Action mailed on July 5, 2019 nor did the petitioner repeat said argument in subsequent correspondence with the Office until the Appeal Brief filed on August 2, 2020. In the Appeal Brief, the petitioner argued, “the examiner makes no mention of storage of the higher willingness to pay indicator which, by not needing to process a lot of history data repeatedly, will improve the performance of the computer based revenue management system, allowing faster processing and/or lower power consumption” (Appeal Brief, at 5-6). As noted above, the examiner responded to this argument in the Examiner’s Answer of August 18, 2020 by stating: “[…] Forecasting [is] considered certain methods of organizing human activity because it falls under commercial or legal interactions (sales activity). As stated on page 13 of the October 2019 Update of the PEG, an improvement in the judicial exception (e.g., a recited fundamental concept) is not an improvement in technology. Still further, Appellant's specification made absolutely no reference to the faster processing or lower power consumption. Therefore, these alleged advantages are achieved by simply applying the improved judicial exception on a computer, which is merely using the computer as a tool and do not integrate the abstract idea into practical application.” (Examiner’s Answer, at 7).

Therefore, while the Examiner’s Answer responds to the petitioner’s argument using different language, or restates the reasoning of the rejection in a different way, it is not a new ground of rejection because the “basic thrust of the rejection” is the same. (See MPEP 1207.03(III))

Further, there is no new ground of rejection when the “basic thrust of the rejection” remains the same such that the petitioner has been given a fair opportunity to react to the rejection. (See MPEP 1207.03(a)(II)) The petitioner had a fair opportunity to react to the examiner’s response in the Advisory Action mailed on July 5, 2019. As noted above, the petitioner did not rebut the examiner’s response in the Advisory Action nor did the petitioner repeat said argument in subsequent correspondence with the Office until the Appeal Brief filed August 2, 2020.

Thus, the statements made by the examiner in the Examiner’s Answer did not change the “basic thrust of the rejection” and the petitioner has been given a fair opportunity to respond. Moreover, the petitioner has an additional opportunity to respond to the examiner’s statements by filing a Reply Brief.

For the foregoing reasons, the rejection under 35 U.S.C. 101 of claims 22-23, 26-27, and 29 in the Examiner’s Answer of August 18, 2020 should not be designated as a new ground of rejection. 

Accordingly, the petition filed under 37 CFR § 1.181 is DENIED.

Any questions regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.



  /TARIQ R HAFIZ/  Director, Art Unit 3600                                                                                                                                                                                                      _____________________________
Tariq Hafiz,
Director Technology Center 3600
(571) 272-5350

/WB/ /BM/ 02/26/2021